Fourth Court of Appeals
                                       San Antonio, Texas
                                                April 1, 2019

                                           No. 04-19-00181-CV

IN RE BRUINGTON ENGINEERING LTD., Schlumberger Technology Corp., Schlumberger
                   Services Inc., and Schlumberger Limited

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice
                 Liza A. Rodriguez, Justice

        On March 28, 2019, this court issued an order staying all proceedings in the underlying
case pending final resolution of the petition for writ of mandamus. The next day, the real party
in interest filed an emergency motion to lift the stay. After considering the real party in interest’s
motion, the motion is GRANTED and the stay of all trial court proceedings is LIFTED.

           It is so ORDERED on April 1, 2019.


                                                                                 PER CURIAM



           ATTESTED TO: _____________________________
                        Keith E. Hottle,
                        Clerk of Court




1
  This proceeding arises out of Cause Nos. 7,767 and 8,310, styled Pedernal Energy, L.L.C. v. Schlumberger
Technology Corp., et al. and Pedernal Energy, L.L.C. v. Bruington Engineering, Ltd. respectively, pending in the
49th Judicial District Court, Zapata County, Texas, the Honorable Jose A. Lopez presiding.